Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 and 21-22 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 10, 13, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6 of U.S. Patent No. 10775860. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a similar invention of a base management controller interface connected to a base management controller and controlling a flow rate of liquid in a liquid cooling manifold. Further, the current application claims the invention broadly. A comparison of independent claim 1 of the current application and independent claim 1 of the US Patent 10775860 is provide below for example.



US Patent 10775860
Claim 1. A base management controller interface connected to a base management controller, the base management controller interface comprising: 

a power monitoring interface connected to a management software to distribute and monitor additional power to a host server; 

a temperature interface to monitor a temperature of the host server; and 

a flow control interface to control a flow rate of liquid in a liquid cooling manifold.
Claim 1. A system comprising:
a base management controller interface connected to a base management controller, the base management controller interface including:
a power monitoring interface connected to a management software to distribute and monitor additional power to a host server; 

a temperature interface to monitor the host temperature of the host server; and 

a flow control interface to control a flow rate of liquid in a liquid cooling manifold.

a mezzanine connector; and 

a bus bar interface mezzanine connected to the mezzanine connector and a set of processors, the bus bar interface mezzanine includes:


a flow controller connected to a supply line and a return line, the flow control interface manages the flow from the supply line and to the return line, and 
a temperature monitor to measure the temperature of the set of processors.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-5 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cui et al (US Pub. 2019/0110379; hereinafter Cui).

As per claim 1, Cui discloses a base management controller interface connected to a base management controller [Fig. 5; para 0040-0041; a baseboard management controller (BMC)], the base management controller interface comprising: 

a power monitoring interface connected to a management software to distribute and monitor additional power to a host server [Fig. 2; para 0030, 0034; RMU 202 configured to monitor and manage power supplied to servers 203]; 

a temperature interface to monitor a temperature of the host server [Fig. 2; para 0017, 0028, 0035, RMC 222 includes a monitor to monitor operating status of various components within electronic rack 200; the monitor may receive operating data representing temperatures of the processors, cooling liquids, and airflows, which may be captured and collected via various temperature sensor]; and 

a flow control interface to control a flow rate of liquid in a liquid cooling manifold [Fig. 3, 4, 5, 9, 10; para 0017-0019, 0022-0026, 0028, 0030, 0032, 0034-0043, 0046, 0058-0060, 0063; disclosed invention clearly control a flow rate of liquid in a liquid cooling manifold based on several monitored operating data].


As per claim 2, Cui discloses comprising a connection to a management software external to the server [para 0040; BMCs 503 may include logic that can be implemented in software; para 0046; optimization module 502 may be implemented as software].

As per claim 3, Cui discloses wherein the flow control interface provides a hot plug connection to the liquid cooling manifold [Fig. 1; para 0025, 0032; liquid connectors through a quick-release coupling assembly (i.e., hot plugs)].

As per claim 4, Cui discloses wherein the base management controller is connected to a frame with a power module and the liquid cooling manifold [Fig. 1-3, 5; para 0023, 0025, 0032, 0034; liquid cooling manifold; power supply].

As per claim 5, Cui discloses wherein the base management controller manages power, temperature and liquid flow to at least two electronic components [Fig. 3, 5].

As per claim 21, Cui discloses wherein the flow rate of liquid is selected from at least three flow rates [Fig. 2-3, 5; para 0037-0038; “…, RMC 222 communicates with a pump controller of CDU 201 to control the speed of liquid pump, which in turn controls a liquid flow rate of cooling liquid supplied to the liquid manifold 225 to be distributed to at least some of server blades 203.”].

As per claim 22, Cui discloses wherein the flow rate is controlled using a variable flow valve [Fig. 2-3, 5; para 0037-0038; inherent to the system to control a liquid flow rate].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US Pub. 2019/0110379; hereinafter Cui) in view of Shabbir et al (US Pub. 2019/0324506; hereinafter Shabbir).

As per claim 6, Cui discloses an add-in card comprising: 

a liquid cooling connection to connect to a liquid cooling manifold [Fig. 1; para 0025, 0032; liquid connectors]; 

[Fig. 1-3, 5-6; para 0032, 0034; inherent to the system having different power supplies for different components, such as computing node 203A, fan power, pump power, etc.]; and Page 4 of 7Application No.: TBDAttorney Docket No.: 90905005 Preliminary Amendment 

a programmable controller to interface with the liquid cooling connection to adjust the temperature and flow of the fluid, the flow of the fluid to be controlled at a variable rate [Fig. 3, 4, 5, 9, 10; para 0017-0019, 0022-0026, 0028, 0030, 0032, 0034-0043, 0046, 0058-0060, 0063; disclosed invention clearly control a flow rate of liquid in a liquid cooling manifold based on several monitored operating data; inherently rack management controller (RMC) and/or rack management unit (RMU) and/or baseboard management controller (BMC) is/are programmable controller].

Cui discloses the invention substantially. Cui does not specifically disclose that the cooling unit being an add-in card. But Cui has clear knowledge regarding add-in card as a server blade. So, Cui could have implemented (or actually had implemented but not disclosed) its coolant distribution unit (CDU) as an add-in card in a slot [para 0023, 0030].  However, Shabbir (in the same field of endeavor) clearly discloses using a cooling card coupled to one of a plurality of expansion slots and powered via an auxiliary power connector [abstract; Fig. 1-3; para 0008, 0035, 0038-0040, 0048, 0054]
As per claim 7, Cui discloses wherein the liquid cooling connection includes a variable flow valve with two connections to a supply and a return [Fig. 2-3, 5; para 0037-0038; inherent to the system to control a liquid flow rate].

As per claim 8, Cui discloses wherein the liquid cooling connection includes two pairs of fluid connections that connect to two processors [Fig. 1-4; para 0025, 0032; liquid connectors].

As per claim 9, Cui discloses wherein, the two pairs of fluid connections include one supply fluid connection and one return fluid connection for each processor, each of the supply fluid connections connect to a heat sink on one of the two processors [Fig. 1-4; para 0025, 0032; liquid intake connector and liquid outlet connector; para 0026; a heat sink].

As per claim 10, Cui discloses wherein the flow of fluid via one supply fluid connection to each processor is independent of the other processor [abstract; Fig. 1-3; para 0008, 0035, 0038-0040, 0048, 0054; clearly cooling of each computing node is operated independent of each other].

As per claim 11, Cui discloses wherein the liquid cooling connection comprises a hot plug connection [Fig. 1; para 0025, 0032; liquid connectors through a quick-release coupling assembly (i.e., hot plugs)].

As per claim 12, Shabbir discloses wherein the auxiliary power/ground bus bar connection supplies additional power to accommodate the plurality of processors in the node [abstract; Fig. 1-3; para 0008, 0035, 0038-0040, 0048, 0054].

As per claim 13, Cui discloses wherein the liquid cooling manifold provides fluid to the plurality of processors in parallel [Fig. 1; para 0022].

As per claim 14, Cui discloses wherein the liquid cooling manifold provides fluid to the plurality of processors in series [Fig. 2-3, 5].

Short summary of prior art cited by the examiner in PTO-892 form but not used in rejection above.
C. US-20130073096 discloses a fluid-cooled computer system includes a plurality of heat-generating components and a cooling system configured for supplying a cooling fluid at a controlled cooling fluid flow rate to cool the heat-generating components.
D. US-20180341301 discloses as shown in FIG. 1, an information handling system 10 may also include a liquid cooling adapter 33. Liquid cooling adapter 33 may comprise any suitable adapter card (e.g., a PCIe card) configured to communicatively and removably couple to motherboard 24 and fluidically couple to a cooling distribution unit external to information handling system 10 in order to receive a refrigerant liquid and return heated refrigerant liquid to the cooling distribution unit.
N. CN-107105608 discloses to provide a server heat dissipation system, through outer part liquid supply device for heat dissipation, the heat dissipation efficiency is high, the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116